


Exhibit 10.35

 

 

THIRD AMENDMENT TO THE JOINT VENTURE AGREEMENT

 

This Third Amendment Agreement made and entered into as of November 15, 2002 by
and among:

 

Ciphergen Biosystems, Inc., a Delaware corporation located at 6611 Dumbarton
Circle, Fremont, CA 94555, U.S.A. (“CBI”);

Sumitomo Corporation, a Japanese corporation located at 1-8-11 Harumi, Chuo-ku,
Tokyo 104-8610, Japan (“SC”);

SC Biosciences Corporation, a Japanese corporation located at 2-2-11
Shiba-Diamon, Minato-ku, Tokyo 105-0012, Japan (“SCB”); and

Ciphergen Biosystems K.K., a Japanese corporation located at 2-2-11
Shiba-Daimon, Minato-ku, Tokyo 105-0012, Japan (“CBKK”).

 

Recitals:

 

A.                                   CBI and SC entered into a Joint Venture
Agreement dated January 25, 1999 (hereinafter the “Original Agreement”);

B.                                     CBKK agreed to be bound by the Original
Agreement;

C.                                     The Original Agreement was amended by the
First Amendment to the Joint Venture Agreement dated March 15, 2002 (hereinafter
the “First Amendment”), by which CBI and CBKK confirmed their approvals on
transfer of Shares from SC to SCB and assignment and delegation of SC’s rights
and duties under the Original Agreement to SCB and further by which SCB agreed
to be bound by the Original Agreement;

D.                                    The Original Agreement was also amended by
The Second Amendment to the Joint Venture Agreement dated November 15, 2002
(hereinafter the “Second Agreement”), by which CBI and SCB amended certain
purchase procedures in the Original Agreement to reflect the value added to CBKK
as a result of the execution of the Research Services Agreement dated
November 15, 2002 by and between CBI and CBKK and the Distribution and Marketing
Agreement dated November 15, 2002 by and between BioSepra, S.A. (a wholly-owned
subsidiary of CBI) and CBKK;

E.                                      SCB desires to use CBI’s Products to
conduct research and/or development on its behalf of itself or in cooperation
with any third party; and

F.                                      The parties hereto desire to further
amend certain provisions to define the terms of the Original Agreement as
amended by the First Amendment and the Second Amendment more precisely among the
parties.

 

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, CBI, SC, SCB and CBKK hereby agree as follows:

 

1.                                       CBI, SC, SCB and CBKK agree that
Section 7.2 shall be amended in its entirety to read as follows:

7.2           Research Using CBI Products.

(a) Except after receiving CBI’s prior consent in each instance, SCB and its
Affiliates shall not use, for fees or any other remuneration, any of CBI’s
Products for the purpose of rendering research and/or development services to or
for the benefit of any third party. Notwithstanding the above, SCB and its
Affiliates may, without CBI’s consent, use any of CBI’s Products for the purpose
of conducting its own research and/or development activities solely or jointly
with any third party provided that any and all inventions and all intellectual
property derived from and relating to such research and/or development
activities made by SCB and/or its Affiliates, solely or jointly with any third
party shall be the sole or joint property of SCB, its Affiliates or such third
party. In each case, SCB and its Affiliates intend to use any of CBI’s Products
for any purposes other than those specified in this Section 7.2(a), they shall
consult with CBI so as to determine whether such use is acceptable to CBI or
not.

(b) Except after receiving CBI’s prior consent in each instance, JVC and its
Affiliates shall not use any of CBI’s Products to conduct research and/or
development on behalf of any third party.

2.                                       CBI, SC, SCB and CBKK agree that
Section 7.4 shall be amended in its entirety to read as follows:

7.4           Applications for Rights.

During the term of this Agreement, neither JVC nor its Affiliates shall file any
patent, copyright or other similar applications with respect to any intellectual
property right on improvements or modifications derived from and related to any
of CBI’s Products or modifications thereof or products which may compete
therewith. If new knowledge or experience relating to such improvements or
modifications is gained from the use of any of CBI’s Products, such knowledge or
experience shall be fully disclosed and assigned to CBI, at no charge to CBI, at
the time of discovery of the knowledge or experience.

3.             All capitalized terms already defined in the Original Agreement
is amended by the First

 

--------------------------------------------------------------------------------


 

Amendment and the Second Amendment and not otherwise defined in this Third
Amendment Agreement shall have the meanings as defined in the Original Agreement
as amended by the First Amendment and the Second Amendment.

4.                                       This Third Amendment Agreement shall be
an integral part of the Original Agreement as amended by the First Amendment and
the Second Amendment. Except as provided for herein, the Original Agreement as
amended by the First Amendment and the Second Amendment shall remain unaffected
and in full force and effect.

5.                                       This Third Amendment Agreement shall
become effective as of November 15, 2002.

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
Agreement to be executed by their duly authorized representatives as of the day
and year first above written.

 

 

Ciphergen Biosystems, Inc.

 

 

 

By:

/s/ William E. Rich

 

Name:

William E. Rich

 

Title:

President & CEO

 

 

 

 

 

Sumitomo Corporation

 

 

 

By:

/s/ Michio Ogimura

 

Name:

Michio Ogimura

 

Title:

General Manager, Machinery & Electric Systems Division

 

 

 

 

 

SC Biosciences Corporation

 

 

 

By:

/s/ Toru Umehara

 

Name:

Toru Umehara

 

Title:

C.E.O. & President

 

 

 

 

 

Ciphergen Biosystems K.K.

 

 

 

By:

/s/ Toru Umehara

 

Name:

Toru Umehara

 

Title:

President

 

 

 

--------------------------------------------------------------------------------

